Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The prior art teaches an organic electroluminescent device, comprising: an anode conductive layer; a first electron blocking layer and a first light-emitting layer which are sequentially disposed on a side of the anode conductive layer; a second electron blocking layer and a second light-emitting layer which are disposed on the first electron blocking layer and the first light-emitting layer;  a third electron blocking layer and a third light-emitting layer which are disposed on the second electron blocking layer and the second light-emitting layer which are disposed on the first electron blocking layer and the first light-emitting layer in a vertical direction; and a cathode layer formed on top of the entire vertical structure as taught in U.S. Patent No. 9,281,487.  The prior art is silent with respect to the combination of an organic electroluminescent device, comprising: an anode conductive layer; an organic functional layer disposed on the anode conductive layer; a cathode conductive layer disposed on the organic functional layer, wherein the organic functional layer comprises a first pixel region, a second pixel region, and a third pixel region; and wherein the organic functional layer in the first pixel region comprises a first electron blocking layer and a first light-emitting layer which are sequentially disposed on a side of the anode conductive layer adjacent to the cathode conductive layer, the organic functional layer in the second pixel region comprises the first electron blocking layer, the first light-emitting layer, a second electron blocking layer, and a second light-emitting layer which are sequentially disposed on the side of the anode conductive layer adjacent to the cathode conductive layer, and the organic functional layer in the third pixel region comprises the first electron blocking layer, the first light-emitting layer, the second electron blocking layer, the second light-emitting layer, a third electron blocking layer, and a third light-emitting layer which are sequentially disposed on the side of the anode conductive layer adjacent to the cathode conductive layer.
These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        1/12/2021